        Case 3:19-cv-05623-JSC Document 29 Filed 12/01/20 Page 1 of 3



 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone:     510/832-5001
 4   Facsimile:     510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   JAMES LLEWELLYN
 7   Sheila E. Fix (State Bar No. 138613)
     sfix@wshblaw.com
 8   Wyeth E. Burrows (State Bar No. 203851)
 9   Wburrows@wshblaw.com
     WOOD, SMITH, HENNING & BERMAN LLP
10   505 North Brand Boulevard, Suite 1100
     Glendale, California 91203
11   Phone: 818 551-6000 Ƈ Fax: 818 551-6050
12
     Attorneys for Defendant
13   WESTERN DENTAL SERVICES, INC.
     and GERALD R. GRAHAM, JR.
14
                                   UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16

17
      JAMES LLEWELLYN,                              CASE NO. 3:19-cv-05623-JSC
18                                                  Civil Rights
               Plaintiff,
19                                                   STIPULATION AND [PROPOSED] ORDER
               v.                                    OF DISMISSAL WITH PREJUDICE
20
      WESTERN DENTAL SERVICES, INC.;                Action Filed: September 6, 2019
21    and GERALD R. GRAHAM, JR.

22             Defendants.

23
                                                STIPULATION
24
              Plaintiff JAMES LLEWELLYN (“Plaintiff”) and Defendants WESTERN DENTAL
25
     SERVICES, INC.; GERALD R. GRAHAM, SR. (deceased), and GERALD R. GRAHAM, JR.,
26
     individually and as trustee of the C.E. Reed Intervivos Trust, the Nan Marie Graham Trust, and
27
     the Jane Ann Graham Trust (collectively “Defendants”) hereby stipulate and request pursuant to
28
                                                     1
     STIP TO DISMISS
     CASE NO. 3:19-cv-05623-JSC
        Case 3:19-cv-05623-JSC Document 29 Filed 12/01/20 Page 2 of 3



 1   FRCP Rule 41(a) that the Court order that all of Plaintiff’s claims in this action against
 2   Defendants be dismissed with prejudice.
 3   IT IS SO STIPULATED.
 4   Date: November 19, 2020                                       REIN & CLEFTON
 5

 6                                                             /s/ Aaron M. Clefton
                                                            By AARON M. CLEFTON, Esq.
 7                                                          Attorney for Plaintiff
                                                            JAMES LLEWELLYN
 8

 9
     Date: November 30, 2020                                WOOD, SMITH, HENNING & BERMAN
10                                                          LLP

11
                                                               /s/ Sheila E. Fix______
12                                                          By SHEILA E. FIX, Esq.
                                                            Attorney for Defendants
13                                                          WESTERN DENTAL SERVICES, INC.
                                                            and GERALD R. GRAHAM, JR.
14

15                                       FILER’S ATTESTATION
16            Pursuant to Civil Local Rule 5-1, I hereby attest that on November 30, 2020, I, Aaron M.
17   Clefton, attorney with Rein & Clefton, received the concurrence of Sheila Fix in the filing of this
18   document.
                                           /s/ Aaron M. Clefton
19                                         AARON M. CLEFTON
20

21

22

23

24

25

26

27

28
                                                        2
     STIP TO DISMISS
     CASE NO. 3:19-cv-05623-JSC
        Case 3:19-cv-05623-JSC Document 29 Filed 12/01/20 Page 3 of 3



 1                                              ORDER
 2            Pursuant to stipulation, and for good cause shown, IT IS SO ORDERED.
 3

 4            IT IS SO ORDERED.
 5

 6
     Dated: ________,
            Dec. 1    2020                      __________________________________
                                                _ ____
                                                __   _________________________
                                                     __                          _ __
 7                                              Honorable
                                                Honoorable Jaqueline
                                                             q eline Scott Corley
                                                           Jaqu            Corlley
                                                United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
     STIP TO DISMISS
     CASE NO. 3:19-cv-05623-JSC
